Exhibit 10.1

2004 STOCK INCENTIVE PLAN
FOR
BRISTOL WEST HOLDINGS, INC. AND SUBSIDIARIES

1.          Purpose of the Plan

                    The purpose of the Plan is to aid the Company and its
Affiliates in recruiting and retaining employees, directors, advisors and
consultants and to motivate such employees, directors, advisors and consultants
to exert their best efforts on behalf of the Company and its Affiliates by
providing incentives through the granting of Awards.  The Company expects that
it will benefit from the added interest which such key employees, directors,
advisors and consultants will have in the welfare of the Company as a result of
their proprietary interest in the Company’s success.

2.          Definitions

                    The following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

 

(a)

Act:  The Securities Exchange Act of 1934, as amended, or any successor thereto.

 

 

 

 

(b)

Affiliate:  Any entity directly or indirectly controlling, controlled by, or
under common control with, the Company or any other entity designated by the
Board in which the Company or a shareholder of the Company has an interest.

 

 

 

 

(c)

Award:  An Option, Stock Appreciation Right or Other Share-Based Award granted
pursuant to the Plan.

 

 

 

 

(d)

Beneficial Owner:  A “beneficial owner,” as such term is defined in Rule 13d-3
and 13d-5 under the Act (or any successor rule thereto), which shall in any
event include having the power to vote (or cause to be voted) pursuant to
contract, irrevocable proxy or otherwise, and which, for purposes of the
calculation under clause (y) of the definition of Change in Control, shall be
deemed to include shares that any such Person or Group has a right to acquire,
whether such right is exercisable immediately or only after the passage of time.

 

 

 

 

(e)

Board:  The Board of Directors of the Company.

 

 

 

 

(f)

Change in Control: means the occurrence of any of the following events:

 

 

 

 

 

(i) sale of all or substantially all of the assets of the Company to a Person or
Group that is not Kohlberg Kravis Roberts & Co. or an Affiliate thereof
(collectively, the “KKR Partnerships”);

 

 

 


--------------------------------------------------------------------------------




2

 

 

(ii) a sale by any member of the KKR Partnerships resulting in more than 50% of
the voting stock of the Company being held by a Person or Group that is not a
member of the KKR Partnerships; or

 

 

 

 

 

(iii) a merger, consolidation, recapitalization or reorganization of the Company
with or into another Person which is not a member of the KKR Partnerships;

 

 

 

 

 

and following any of the foregoing events in clause (ii)-(iii), (x) the KKR
Partnerships no longer have the ability, without the approval of a Person or
Group or an Affiliate of the Company that is not a member of the KKR
Partnerships, to elect a majority of the Board (or the resulting entity in the
transaction) and (y) any Person or Group who is not a member of the KKR
Partnerships is or becomes the Beneficial Owner, directly or indirectly, in the
aggregate, of a greater percentage of the total voting power of the Company than
that held, directly or indirectly, in the aggregate, by the KKR Partnerships.

 

 

 

 

(g)

Code:  The Internal Revenue Code of 1986, as amended, or any successor thereto.

 

 

 

 

(h)

Committee:  The Compensation Committee of the Board, or such other committee as
may be appointed by the Board in accordance with Section 4 of the Plan.

 

 

 

 

(i)

Company:  Bristol West Holdings, Inc., a Delaware corporation.

 

 

 

 

(j)

Effective Date:  The date the Board approves the Plan, or such later date as is
designated by the Board.

 

 

 

 

(k)

Fair Market Value:  If the Shares are traded on NASDAQ, the Fair Market Value of
the Shares as of any date of determination shall be the closing sale price on
that date of a Share as reported in the NASDAQ National Market Issues quotations
of the New York City Edition of the Wall Street Journal.  If the Shares are
traded on the New York Stock Exchange, the Fair Market Value of the Shares as of
any date of determination shall be the closing sale price on that date of a
Share as reported on the New York Stock Exchange Composite Tape (or, if the
Shares are not traded on NASDAQ or the New York Stock Exchange, as applicable,
on such date, on the next preceding date on which it was so traded); and if
there should not be a public market for the Shares on such date, the Fair Market
Value shall be the value established by the Committee in good faith.

 

 

 

 

(l)

Group:  Group” means a “group” as such term is used in Sections 13(d) and 14(d)
of the Act, acting in concert.

 

 

 

 

(m)

ISO:  An Option that is also an incentive stock option, as described in Section
422 of the Code, granted pursuant to Section 6(c) of the Plan.


--------------------------------------------------------------------------------




3

 

(n)

LSAR:  A limited stock appreciation right granted pursuant to Section 7(d) of
the Plan.

 

 

 

 

(o)

Option:  An option to purchase Shares granted pursuant to Section 6 of the Plan.

 

 

 

 

(p)

Option Price:  The purchase price per Share under the terms of an Option, as
determined pursuant to Section 6(a) of the Plan.

 

 

 

 

(q)

Other Share-Based Awards:  Awards granted pursuant to Section 8 of the Plan.

 

 

 

 

(r)

Participant:  An employee, director or consultant of the Company or an Affiliate
who is selected by the Committee to participate in the Plan.

 

 

 

 

(s)

Person:  A “person,” as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

 

 

 

 

(t)

Plan:  The 2004 Stock Incentive Plan for Bristol West Holdings, Inc. and
Subsidiaries.

 

 

 

 

(u)

RSU:  A restricted stock unit, granted pursuant to Section 8 of the Plan, which
represents the right to receive a Share.

 

 

 

 

(v)

Shares:  Shares of common stock of the Company, subject to coordination with
Section 9 of the Plan.

 

 

 

 

(w)

Stock Appreciation Right:  A stock appreciation right granted in Connection with
or independent of the grant of an Option, pursuant to Section 7 of the Plan.

3.          Shares Subject to the Plan

                    The total number of Shares of common stock that may be used
to satisfy Awards under the Plan initially is 3,000,000.  The Shares may
consist, in whole or in part, of unissued Shares or previously-issued Shares. 
Of this number, a maximum of 500,000 of Shares may be granted during any given
calendar year to any Participant and the maximum number of Shares that may be
awarded in the form of RSUs, restricted Shares or Other Share-Based Awards
payable in Shares during any calendar year to any Participant shall be 500,000. 
The issuance of Shares upon the exercise or payment of an Award shall reduce the
total number of Shares available under the Plan, as applicable.  Shares which
are subject to Awards that terminate, lapse or are cancelled may again be used
to satisfy Awards under the Plan.  If the Option Price of any Option granted
under the Plan is satisfied by delivering Shares to the Company in accordance
with the terms of Section 6(b) of the Plan, only the number of Shares issued net
of the Shares delivered shall be deemed delivered for purposes of determining
the maximum numbers of Shares available under the Plan.  To the extent any
Shares subject to an Award are not delivered to a Participant because such
Shares are used to satisfy an applicable minimum income tax withholding
obligation, such Shares shall not be deemed to have been delivered for purposes
of determining the maximum number of Shares available under the Plan.

--------------------------------------------------------------------------------




4

4.          Administration

                    The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part as it determines, including
to a subcommittee consisting of at least two individuals who are intended to
qualify as “non-employee directors” within the meaning of Rule 16b-3 under the
Act (or any successor rule thereto) and “outside directors” within the meaning
of Section 162(m) of the Code.  The Committee may grant Awards under this Plan
only to Participants; provided that Awards may also, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or its Affiliates or a
company that becomes an Affiliate.  The number of Shares underlying such
substitute Awards shall be counted against the aggregate number of Shares
available for Awards under the Plan.  The Committee is authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make any other determinations that it deems necessary or
desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Committee deems necessary or desirable.  Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned (including, but not
limited to, Participants and their beneficiaries or successors).  The Committee
shall have the full power and authority to establish the terms and conditions of
any Award consistent with the provisions of the Plan and to waive any such terms
and conditions at any time, in its sole discretion (including, without
limitation, accelerating or waiving any vesting conditions and/or accelerating
any payment).  The Committee shall require payment of any amount it may
determine to be necessary to withhold for federal, state, local or other taxes
of any relevant jurisdiction as a result of the granting, vesting or exercise of
an Award, or upon the sale of Shares acquired by the granting, vesting or
exercise of an Award.  For avoidance of doubt, if at any time the Committee
determines that it has not received or required sufficient payment in respect of
such withholding, the Committee is authorized to require such additional
payments as it determines are necessary, and may withhold from such sources as
it determines are necessary, including by payroll deductions.

5.          Limitations

                    No Award may be granted under the Plan after the tenth
anniversary of the Effective Date, but Awards theretofore granted may extend
beyond that date.

6.          Terms and Conditions of Options

                    Options granted under the Plan shall be, as determined by
the Committee, non-qualified stock options or ISOs for United States federal
income tax purposes (or other types of Options in jurisdictions outside the
United States), as evidenced by the related Award, and shall be subject to the
foregoing, the following terms and conditions, and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:

 

(a)

Option Price; Exercisability.  Any Option granted under the Plan shall have an
Option Price of not less than the Fair Market Value of one Share on the date the
Option is granted, and shall be exercisable at such time and upon such terms and
conditions, as may be determined by the Committee.


--------------------------------------------------------------------------------




5

 

(b)

Exercise of Options.  Except as otherwise provided in the Plan or in an Award,
an Option may be exercised for all, or from time to time any part, of the Shares
for which it is then exercisable.  For purposes of this Section 6 of the Plan,
the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii) or (iv) in the
following sentence.  Except as otherwise provided in an Award, the purchase
price for the Shares as to which an Option is exercised shall be paid in full at
the time of exercise at the election of the Participant: (i) in cash or its
equivalent (e.g., by check); (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, provided, that such Shares have been held by the Participant
for no less than six months (or such other period as established from time to
time by the Committee or United States generally accepted accounting
principles); (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares, provided, that such Shares have been held by the
Participant for no less than six months (or such other period as established
from time to time by the Committee or generally accepted accounting principles);
or (iv) to the extent permitted by applicable law through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and deliver promptly to the Company an amount out of the proceeds
of such sale equal to the aggregate Option Price for the Shares being
purchased.  The Committee may also only authorize the Company to make or
facilitate loans to Participants to enable them to exercise Options to the
extent not prohibited by applicable law.  The Committee may permit Participants
to exercise Options in joint-tenancy with the Participant’s spouse.  No
Participant shall have any rights to dividends or other rights of a shareholder
with respect to Shares subject to an Option until the Participant has given
written notice of exercise of the Option, the Participant has paid in full for
such Shares, the Shares in question have been recorded in the Company’s register
of shareholders, and, if applicable, the Participant has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

 

 

 

(c)

ISOs.  The Committee may grant Options under the Plan that are intended to be
ISOs.  No ISO shall have an Option Price of less than the Fair Market Value of
one Share on the date granted or have a term in excess of ten years; provided,
however, that no ISO may be granted to any Participant who at the time of such
grant, owns more than ten percent of the total combined voting power of all
classes of shares of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of one Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted.  Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition.


--------------------------------------------------------------------------------




6

 

(d)

Attestation.  Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price by delivering Shares, the
Participant may, subject to procedures satisfactory to the Committee (and to the
extent permitted by applicable law), satisfy such delivery requirement by
presenting proof of record ownership of such Shares, or, to the extent permitted
by the Committee, beneficial ownership of such Shares, in which case the Company
shall treat the Option as exercised without further payment and shall withhold
such number of Shares from the Shares acquired by the exercise of the Option.

 

 

 

7.          Terms and Conditions of Stock Appreciation Rights

 

 

 

 

(a)

Grants.  The Committee also may grant (i) a Stock Appreciation Right independent
of an Option or (ii) a Stock Appreciation Right in connection with an Option, or
a portion thereof.  A Stock Appreciation Right granted pursuant to clause (ii)
of the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same Shares covered by an Option (or such lesser
number of Shares as the Committee may determine) and (C) shall be subject to the
same terms and conditions as such Option except for such additional limitations
as are contemplated by this Section 7 (or such additional limitations as may be
included in a Stock Appreciation Right Award).

 

 

 

 

(b)

Terms.  The exercise price per Share of a Stock Appreciation Right shall be an
amount determined by the Committee.  Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to a payment
from the Company of an amount equal to (i) the excess of (A) the Fair Market
Value on the exercise date of one Share over (B) the exercise price per Share,
times (ii) the number of Shares covered by the Stock Appreciation Right.  Each
Stock Appreciation Right granted in conjunction with an Option, or a portion
thereof, shall entitle a Participant to surrender to the Company the unexercised
Option, or any portion thereof, and to receive from the Company in exchange
therefor an amount equal to (I) the excess of (x) the Fair Market Value on the
exercise date of one Share over (y) the Option Price, times (II) the number of
Shares covered by the Option, or portion thereof, which is surrendered.  The
date a notice of exercise is received by the Company shall be the exercise
date.  Payment shall be made in Shares or in cash, or partly in Shares and
partly in cash (any such Shares valued at such Fair Market Value), all as shall
be determined by the Committee.  Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Company of written notice of exercise
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised.  No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.


--------------------------------------------------------------------------------




7

 

(c)

Limitations.  The Committee may impose, in its discretion, such conditions upon
the exercisability or transferability of Stock Appreciation Rights as it may
deem fit.

 

 

 

 

(d)

Limited Stock Appreciation Rights.  The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events.  Such LSARs may
provide for a different method of determining appreciation, specify that payment
will be made only in cash and provide that any related Awards are not
exercisable while such LSARs are exercisable.  Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

 

 

8.          Other Share-Based Awards

 

 

 

 

(a)

Generally.  The Committee, in its sole discretion, may grant Awards of Shares,
Awards of restricted Shares, Awards of RSUs and other Awards that are valued in
whole or in part by reference to, or are otherwise based on the Fair Market
Value, of Shares (“Other Share-Based Awards”).  Such Other Share-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Share-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Committee shall determine: (i) to whom and when Other
Share-Based Awards will be made; (ii) the number of Shares to be awarded under
(or otherwise related to) such Other Share-Based Awards; (iii) whether such
Other Share-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and (iv) all other terms and conditions of such Other
Share-Based Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).

 

 

 

 

(b)

Performance-Based Awards.  Notwithstanding anything to the contrary herein,
certain Other Share-Based Awards granted under this Section 9 may be granted in
a manner which is intended to be deductible by the Company under Section 162(m)
of the Code (or any successor section thereto) (“Performance-Based Awards”).  A
Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Board for a performance
period established by the Board (i) while the outcome for that performance
period is substantially uncertain and (ii) no more than 90 days after the
commencement of the performance period to which the performance goal relates or,
if less, the number of days which is equal to 25 percent of the relevant
performance period.


--------------------------------------------------------------------------------




8

 

 

The performance goals, which must be objective, shall be based upon one or more
of the following criteria: (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization); (ii)
net income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on shareholders’ equity; (vii) expense management; (viii)
return on investment; (ix) improvements in capital structure; (x) profitability
of an identifiable business unit or product; (xi) maintenance or improvement of
profit margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital and (xviii) return on
assets.  The foregoing criteria may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Board shall determine.  In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to extraordinary items.  The Board shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award.  No Performance-Based Awards will be paid for such
performance period until such certification is made by the Board.  The amount of
the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Board.  The amount of the Performance-Based Award determined
by the Board for a performance period shall be paid to the Participant at such
time as determined by the Board in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Board and consistent with the provisions of
Section 162(m) of the Code, elect to defer payment of a Performance-Based Award.

 

 

 

9.          Adjustments Upon Certain Events

 

 

 

 

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

 

 

 

(a)

Generally.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off or combination transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Committee shall adjust appropriately (i) the
number or kind of Shares or other securities available for issuance, issued or
reserved for issuance pursuant to the Plan and pursuant to outstanding Awards,
(ii) the Option Price or exercise price of any Stock Appreciation Right, and/or
(iii) any other affected terms of any Award, and shall make such other revisions
to outstanding Awards as it deems are equitably required.


--------------------------------------------------------------------------------




9

 

(b)

Change in Control.  In the event of a Change in Control after the Effective
Date, the Committee may, in its sole discretion, provide for: (i) the
accelerated vesting or exercisability of any outstanding Awards then held by
Participants that are otherwise unexercisable or unvested, as the case may be,
to the extent determined by the Committee and as of a date selected by the
Committee; (ii) the termination of an Award upon the consummation of the Change
in Control, and the payment of a cash amount in exchange for the cancellation of
an Award which, in the case of Options and Stock Appreciation Rights, may equal
the excess, if any, of the Fair Market Value of the Shares in the Change in
Control subject to such Options or Stock Appreciation Rights over the aggregate
exercise price of such Options or Stock Appreciation Rights; and/or (iii) the
issuance of substitute Awards that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder.

10.           No Right to Employment or Awards

                    The granting of an Award under the Plan shall impose no
obligation on the Company or any Affiliate to continue the employment or service
or consulting relationship of a Participant and shall not lessen or affect the
Company’s or Affiliate’s right to terminate the employment or service or
consulting relationship of such Participant.  No Participant or other person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards. 
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

11.          Successors and Assigns

                    The Plan shall be binding on all successors and assigns of
the Company and a Participant, including without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

12.          Nontransferability of Awards

                    Unless otherwise determined by the Committee, an Award shall
not be transferable or assignable by the Participant other than by will or by
the laws of descent and distribution.  An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.

--------------------------------------------------------------------------------




10

13.          Amendments or Termination

                    Subject to Section 9 of the Plan, the Board may amend, alter
or discontinue the Plan, but no amendment, alteration or discontinuation shall
be made which would: (i) increase the maximum number of Shares available for
Awards under the Plan, increase the maximum number of Shares available for
issuance as in the form of RSUs, restricted Shares or Other Share-Based Awards,
or increase the maximum number of Shares that may be granted to a Participant in
any given calendar year (other than amendments having such purpose that may be
approved by at least a majority of the Shareholders of the Company); (ii)
without the consent of a Participant, diminish any of the rights of the
Participant under any Award theretofore granted to such Participant under the
Plan; or (iii) be prohibited by applicable law or otherwise require Shareholder
approval (whether in order to maintain the full tax deductibility of all Awards
under Section 162(m) of the Code or otherwise); provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit
Awards to meet the requirements of the Code or other applicable laws.  In no
event may the Board amend the Plan to provide for the repricing of any Option
Price or exercise price of any Stock Appreciation Rights without the approval by
the Shareholders of the Company.

14.          International Participants

                    With respect to Participants, if any, who reside or work
outside the United States of America, the Committee may, in its sole discretion,
amend the terms of the Plan or Awards with respect to such Participants in order
to conform such terms with the provisions of local law, and the Committee may,
where appropriate, establish one or more sub-plans to reflect such amended or
varied provisions.

15.          Choice of Law

                    The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to conflicts of laws.

16.          Effectiveness of the Plan

                    The Plan shall be effective as of the Effective Date,
subject to the approval of the Shareholders of the Company.

--------------------------------------------------------------------------------